 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 1 of 18

RECEIVED

SDNY PRO SE OF PICs

 

 

 

 

 

U.S. DISTRICT COURT FOR THE bs
SOUTHERN DISTRICT OF NEW YORK QO20 ROY = AM 10: 20
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI
PLAINTIFF’S REPLY BRIEF

 

TO DEFENDANT’S OPPOSITION (Dkt. 161)

MAY IT PLEASE THE COURT:

This is a REPLY BRIEF wwhich is responsive to Defendant’s opposition (Dkt. 161).

Pursuant to Magistrate Aaron’s ORDER (Dkt. 158) this REPLY is served within fourteen (14)

days of the Defendant’s opposition papers (Dkt. 161).
A certificate of service is included on the last page of this document. So sworn under oath.
Signed this _ day of October 2020.

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice @mailbox.org

 

-/S ->-, 26
 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 2 of 18

 

 

MEMORANDUM OF LAW
TABLE OF CONTENTS
TABLE GF CONTENT SS qu ccsssssesssssscessecesserscsesessereuscessersrssessuceseonssnenseeenpeansserneaunaenegnessnenseneseneas 2
TABLE OF AUTHORITIES 20.0... sc cescsscrssssnssenssssenessssssnsccatsusanssesssccensenueesescenea seessensennecsaseneneess 3
PROCEDURAL HISTORY (000... cessssessncncsasenscasencanssasarescensevesesrsvensesessneeseenassasenaaseareneesoneneas 4
STATEMENT OF FACTS .ccsssssssscessscesscseasscensessenscnsscrrscessresesteseosssaasaeeneansnseeeanesateenensersensespanae 5
LAW AND ARGUMENT... .ccssssscesssesssssssesreesssssessesssestenscnasenaneseessenesnnenendsstessasansseansaassnsasenes 10
CERTIFICATE OF SERVICE .......cccccssssecascecseversnscnsssersveseressvessensesenaeeessnessaenneaseaeenensesrensesonsse 17

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 3 of 18

 

TABLE OF AUTHORITIES

Cases
Beverley v. WOMEN’S MED CTR., 78 NY 2d 745 ~ NY: Court of Appeals 1991.00 15
Davis v. High Soc. Mag., 90 AD 2d 374 — NY: Appellate Div., 2nd Dept. 1982... 15
Gladden v. City of N.Y., 12 Civ. 7822 (PKC) (S.D.NVY. Aug. 29, 2013)... eecceeeeeeeeteeteetetees 13
Goonewardena v. New York, 475 F. Supp. 2d 310 (S.D.NVY. 2007) vc ceceseessecetessenecesnseneneee 13
Metzger vy. Dell Pub. Co., 207 Misc. 182 —NY: Supreme Court, New York 1955.00. 14
Ruotolo v. City of N_Y., 514 F.3d 184, 188 (2d Cir. 2008) ooo ee ccceesceeeteenestecseeteeenecsaceeceaeens 13
Sidis v. FR Pub. Corporation, 113 F. 2d 806 — Circuit Court of Appeals, 2nd Circuit 19 ........... 12
The National Academy of Television Arts and Sciences, Inc., et al. v. Multimedia Systems Design,

Tn€,, ZO-COV~T 269 cece cece ccc cceceee cece ceraeeseaeenecasersenaecunecaesnevaaeenasnessesaesrsieveaepaasnteaeseaeanereaeengenees 4
Thompson v. Close-Up, Inc., 277 AD 848 — NY: Appellate Div., 1st Dept. 1950.0... 14
Statutes
Civil Rights Law §§ 50 or 51 cececeeeencseceeeeesenseceneseeensensesenetsesaessetssecenesesenseesessenateanecaescanaty 14
Rules
Fed. R. Civ. P. L2(D)(6).. cece cesses eercnasecersseeeceseneeeasesaseeseseesaveeassetsaseeesaneseesaesaeteseseseatceasenensesas 13
Fed. R. Civ. Proc. Rule L2(D). ee eeecececseeneeeeceneeceeecsaeseanerserssessaeeneesecseeaeseresarsenserenarensesenaeegs 10

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 4 of 18 :

PROCEDURAL HISTORY

 

By ORDER of 08/02/2020 (Dkt. 140) the Defendant permitted to file a COUNTERCLAIM
against the Plaintiff (his third). On 09/01/2020 Defendant filed his COUNTERCLAIM papers
(Dkt. 145). Plaintiff filed an amended motion to dismiss the COUNTERCLAM on 09/10/2020

(Dkt. 151). This is the issue before the Court.

By ORDER dated 10/08/2020 (Dkt 158) the Defendant (Goodman) was instructed to file any
opposition to the Plaintiff’s motion to dismiss (Dkt. 151) on or before 10/29/2020, The |
Defendant has filed his papers (Dkt. 161) a day late on 10/30/2020 (see Clerk stamp and Priority
Mail envelope on last page of the Defendant’s papers). The Defendant has apparently failed to

meet this deadline.

For background Defendant Goodman is the acting “C.E.O.” of “Multimedia Systems Design,
Inc.”, which is named in related litigation (see The National Academy of Television Arts and

Sciences, Inc., et al. v. Multimedia Systems Design, Inc., 20-CV-7269, Hon. Valerie E. Caproni

 

presiding).

BACKGROUND STATEMENT

 

Defendant Jason Goodman operates a commercial enterprise using advertisement in disguise.
While smearing his victims, the Defendant profits from the many lawsuits that he has brought

upon himself. Like racketeering, this conduct is open-ended and non-stop.

The Defendant’s newest social media podcast thrust is “COUNTER LAWFARE”, an initiative to "
breathe life into his stale interviews of Internet lunatics that believe they can issue indictments
against government officials. Now the Defendant has teamed with Alex Jones of the conspiracy

brand INFOWARS to seek financial contributions for legal fees to defend against “lawfare”’.
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 5 of 18

The Defendant cites this very lawsuit as an example of “LAWFARE”, litigation pushed by

operatives of the “deep-state” that are trying to silence his “journalistic endeavors”.

The Defendant, as recently as October 24, 2020, has published “Judas goat” videos to intentional
challenge litigants to supplement pleadings because of the Defendant’s continuous tortious
behavior. Some prudent social media companies, like Facebook, have kicked the Defendant and

his company brand off their platforms. The Court should note their wisdom.

STATEMENT OF FACTS
1. At the onset it is instructive for the Court to take note of the Defendant’s latest video
podcast content, disseminated in a widely distributed manner, in which the Defendant labels the
undersigned pro se Plaintiff as a “f_cking sh_thead.” The video is entitled, “Why Are Social
Engineers Connected to the Sweigert Brothers Obsessed with Me & Everything I De?”, dated
10/24/2020, seen by over 6,600 ‘“‘viewers” on just one (1 of 13) outlet. Total exposures are
estimated at 14,000 impressions.
2, These “f cking sh_thead”’ comments were prompted by the Defendant’s podcast phone
call questioning a former “CROWDSOURCE THE TRUTH” (CSTT) guest — pianist player Ari
Friedman -- as to why that guest called the Plaintiff’s brother (George Webb) two weeks prior to
a CSTT interview. This situation discussed in the podcast has nothing to do with the Plaintiff.
Zero connection. Nonetheless the Defendant once again involves the Plaintiff in his conspiracy

theory conflation.

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 6 of 18

Top chat replay +

Live chat replay 13 on. Messages lnat appeared
when ihe aiream was live wnll show up here
Glass Gan IsL.

Jakon Gdodman: please share this, very
important updale to the las! video

Pam Ronning Thanks Tor anolher show Jason

Ge Ge

‘Jason Goodman. this wit be a sharl one,Im
exdremely pissed off .

» oP om oas/eat

 

Why Are Social Engineers Connected to.the Swelgert Brothers dbsessed with Me & Everything | Do?
6,869 views « Steamed live on Oct 24, 2020 esd lay} SHARE OS SE | © mE CHATREPLAY

Glass Can 1st

‘Jason Goodman : please share this, very
important update to the last video

Pam Ronning Thanks for another show Jason
-dason Goodman: this will be a short one, !m
extremely pissed off

-Jdason Goodman: more liars and tricksters, it
never ends

Chestina Gloyna Ch wow

Teresa Laubinger What's happening now @Jason
Goodman??

Pam Renning He was 2 bit sketchy never
completed a thought

‘Jason Goodman: this is Ari Friedman, the guy
who presented himself as Harry Bacharach for the
previous video.

@ 686 @6 G GO G4

Jason Goodman: he's a social engineer working
wilh George Webb and his crew of idiots

3, As seen above in the Defendant’s podcast “chat” comments (that accompany the video),
the Defendant asks his audience to “please share this, very important update to the last video”
and “he (Ari) is a social engineer working with George Webb and his crew of idiots.”. The
implication in the video is that the Plaintiff is somehow associated with George Webb, a claim

that has been denied over and over under penalties perjury in this and other federal courts.
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 7 of 18

4, Defendant goes on to state that he thought he would be able to obtain sensitive and

embarrassing information on the Plaintiff via an individual with “inside family knowledge” (see

below).
6 Beth Bryant George Webb is a joke Isnt he???
Jason Goodman @Joe greene |.agree, I was
disappointed by someone who claimed to have:
inside family knowledge
5. The Defendant alludes to this person (“family kKnowledge’’) several times in his answering

papers (Dkt. 161). This person is Miss Coreen Elizabeth Stoughton of Hanover, Maryland, the
former girl friend of George Webb in Maryland (during a 14-month romance). Miss Stoughton
was active on social media as “DEEP NSA” and made dozens of social media postings with
George Webb (Sweigert) in Maryland. Again, this has nothing to do with the Plaintiff. Miss
Stoughton is expected to be called as a witness to verify that the Plaintiff has no association with

George Webb — no matter how many times Defendant states this as fact.

00:26 mf)

 

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 8 of 18

6. As seen above, the Defendant has formed a new alliance with the conspiracy theorist
Alex Jones, whose INFOWARS brand has been de-platformed (kicked-off) from YouTube,
Facebook, Twitter, etc. Both celebrities are promoting their victimhood under the “lawfare” of
the Plaintiff and other litigants that are suing Alex Jones.

7. The Defendant now markets a variety of financial donations from $100 to $1,000 to help
the Defendant defend himself from “lawfare” litigation, such as this instant lawsuit and the
related NATAS litigation (presiding judge Hon. Valerie E. Caproni}. Both Mr. Jones and the
Defendant have engaged in the commercial solicitation of funds to support their “counter

lawfare” project on their respective forums.

 

SOU NUELAWPAREFUND

$100.00

STE CRD

+E"

 

1 Year SubscribeSlar subscription and special of Included

Sacial engincers are altacking Crovdsource the Tiuth wilh lawlare. The
same lypes who created Gperauion Mockingbird sutl want to control the
Information you gee,

 

 

 

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 9 of 18

 

$1,000.00

2 Eve Su

5 Year SubscribeStar subscription and one of a kind gift Included Help
independenl| media thrive, spensor Crowdsource ihe Trulh, you can help
disrupl corporate controlled broadcast news.

 

 

 

 

8. The above screen shot from CROWDSOURCETHETRUTH.COM showcases the
opportunity to donate funds to defend against “lawfare” with “counter lawfare”. The Defendant
appears to believe that making affirmative tortious attacks of his enemies is justifiable under his
“counter lawfare” doctrine. An example is the 10/24/2020 “f cking sh_thead” video.

9. While walking to the U.S. Courthouse to docket pleadings on September 30, 2020, the
Defendant took the time to record another “counter lawfare” video that features the Plaintiff.

The video is entitled, “Open Lawfare with the SDNY Court Jester” (see below).

Peale

 

Open Lawfare with the SDNY Court Jester
1.835 views + Premiered Sep 30, 2020 i 77400 N30 ow SHARE) «= SAVE...

SHON CHAT |

 

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 10 of 18

10. In the above cited video, the Defendant can be heard several times speaking to the issue
of “lawfare” and the need for viewers to contribute to the new lawfare fund. “I need the support
of the viewers and the audience...,” the Defendant pleads. In sum, the Defendant rehashes

allegations about “scum bags” that are attacking him and the need for legal defense funds.

LAW AND ARGUMENT

Defendant squanders his opportunity for meaningful opposition
11. Asathreshold manner Defendant’s “arguments” must be rejected, for policy reasons, as
Defendant’s pleading papers only continue the smear campaign against the Plaintiff, offering no
supporting legal rationale.
12. By ORDER dated 10/08/2020 (Dkt 158) the Defendant was instructed to file any
opposition to the Plaintiff's motion to dismiss (Dkt. 151) on or before 10/29/2020. The
Defendant was afforded an opportunity to defend his claims proffered in his COUNTERCLAIM
papers (Dkt. 145) against the Plaintiff's motion to dismiss (Dkt. 151). He has failed to do that.
13. Rather than arguing that the Plaintiff has failed to meet the standards of applicable rules
(Fed. R. Civ. Proc. Rule 12(b) ) Defendant has launched into another round of unfounded and
baseless recriminations against the Plaintiff's character.
14. ‘In this regard the bulk of Defendant papers (Dkt. 161) seem to be attacking the Plaintiffs
supplemental complaint which has already been approved of by this Court (Dkt. 160). The
Magistrate ordered that the operative complaint (Dkt. 88) was to be supplemented by
“naragraphs 1, 39 through 45 and 47 through 50”. Defendant acknowledges this order on page
6 (Dit. 161). This issue is settled.
15. | For some reason, the Defendant discusses the adulterous one-night stand of the Plaintiffs

brother with Plaintiff’s wife. “This and other public statements, including Webb's admission of

10

 

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 11 of 18

sexual intercourse with Sweigert’s wife, his own sister in law, demonstrate deep rooted and
highly disturbing deviancy...” (pg. 7). See para. 41 for “wife swapping”, “psychopathic
behavior”, “child abandonment”, etc. (again quoting George Webb’s ex-girl friend Ms. Corean
Elizabeth Stoughton of Hanover, Maryland aka “DEEP NSA”).

16. In para. 47, Defendant once again alleges the Plaintiff is somehow connected with
“alerting the National Academy of Television Arts and Sciences” (NATAS), see related lawsuit
(Hon. Valerie E. Caproni presiding). In para. 48 Plaintiff is called a “social engineer’, etc.

17. Defendant advises this Court that he believes there is some kind of “dead drop” of
information exchange between the Plaintiff and unknown parties and quotes Wikipedia
espionage tradecraft (pg. 5). Defendant expounds on the initial filing of this action in South
Carolina (pg. 5). Defendant states Plaintiff should attend to his “..abandoned allegedly
handicapped son” (pg. 8). Defendant again pushes the smear “deadbeat dad” (pg. 9). Defendant
pushes allegations of “schizophrenia” (pg. 7), and “endless filing of lawsuits” (pg. 6), even
though this instant lawsuit is the only action filed by the undersigned for nearly a decade.

18. Defendant is fond of using the phrase “overwhelm Goodman with litigation” (pg. 4),
which is a reference to e-mail messages exchanged by Manuel Chavez, III of Carson City,
Nevada which have nothing to do with the Plaintiff. “Jt is apparent even in this matter that
Sweigert is flooding the docket with frivolous filings...”. Tronically, long stretches of time have
occurred between the filing of Court documents. Time between Dkt, 139 and 140 is 146 days.
19, Defendant posits that the “sheer volume of pleadings .. despite their lack of merit ... has
been a substantial burden in terms of time, money and wasted resources” (pg. 5); but, no
explanation is given as to what money has been wasted, the cost, supposed hours reviewing -

pleadings or other quantifiable terms. This appears to be another vague and ambiguous

11

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 12 of 18

conclusory statement. It is difficult to imagine the Defendant has invested any time in his
pleadings apart from autobiographical complaints and grievances.

20. For the record, Defendant’s statement that he had not heard of the Plaintiff before June
15", 2017 (pg. 2) is a falsehood, or a “lie” (in layman’s parlance); see para. 48. Defendant
discussed the undersigned in widely disseminated video podcasts with George Webb on June
13" and 14" (2017) for approximately 20 minutes on each occasion.

21, ‘It is also instructive to note that Defendant has reported Plaintiff to the Federal Bureau of
Investigation and New York Police Department (twice) who have taken no actions — whatsoever
(which in or itself would support a malicious prosecution claim). See Exhibit B.

22. Defendant also complains about blog entries of his involvement in confronting members
of a Black Lives Matter (BLM) protest on a Manhattan Street. In the subject podcast video, the
Defendant crossed the street to inject himself into the street fracas and challenged the supposed
“security detail” of the BLM parade (pg. 14).

23.  Asifto impress the Court, the Defendant lists his podcast guests as “congressional
candidates, sitting senators, captains of industry, legal experts”, etc. (pg. 12). The Defendant
neglects to include felons with firearms convictions (Michael Barden), homeless car dwellers
threatening their children (Quinn Michaels aka Korey Atkin), convicted felons who (while
armed) attempted to breach security at the U.S. Special Operations Command, MacDill AFB,
Tampa, Florida (Scott Allan Bennett), Wall Street psychics (Marcus Conte) who conduct Satanic
ritual podcasts, women awaiting perjury trials (Queen Tut aka Susan Holmes), attorneys under
bar suspension (Larry Klayman), former avowed hit-men (Larry Nichols) etc.

24. Defendant concludes that the Plaintiff's “insidious behavior is deliberate and methodical,

and it is the Defendant’s belief he has displayed overt psychopathic tendencies...” (pg. 15).

12

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 13 of 18

Note: Personal ill-will is not an element of any of these supposed offences, any more than in an
ordinary case of trespass to person or to property (Sidis v. FR Pub. Corporation, 113 F. 2d 806 —
Circuit Court of Appeals, 2nd Circuit 19).

25. These foregoing conclusory statements and baseless opinions do not appear to provide

any legal rationale or argument for this Court to consider.

Defendant’s Reply Papers Assert No Valid Basis to Deny Motion to Dismiss

Counterclaim

26. The Defendants pleading papers — like the COUNTERCLAIM — only offer naked
assertions and conclusory statements. This Court cannot make a determination to deny the
Plaintiff's motion to dismiss with so little relevant material to work with.

27. Generally, when considering a motion to dismiss, pursuant to Fed. R. Civ. P. Rule

12(b}(6), non-conclusory allegations in the complaint are deemed true. See Ruotolo vy, City of

 

N_Y., 514 F.3d 184, 188 (2d Cir. 2008). [emphasis added]
28. The COUNTERCLAIM (Dkt. 145) and answering papers (Dkt. 161) proffer only a few

non-conclusory allegations, which could possibly be accepted as true by this Court. “In

 

considering a Rule 12(b)(6) motion, all non-conclusory factual allegations are accepted as true

 

and all reasonable inferences are drawn in favor of the plamtiff. See In re Elevator Antitrust
Litig., 502 F.3d 47, 50 (2d Cir. 2007) (per curiam)”. Gladden v. City of N.Y., 12 Civ. 7822
(PKC) (S.D.N.Y. Aug. 29, 2013) [emphasis added]

29. ““TC]onclusory allegations are insufficient to withstand a motion to dismiss." See

Giaccio v. City of New York, 2005 WL 95733, *5, (S.D.N.Y. Jan. 19, 2005) (citing Straker v.

13

 
 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 14 of 18

Metro. Transit Auth., 333 F.Supp.2d 91, 102 (E.D.N.Y. 2004),” Goonewardena v. New York, 475
F. Supp. 2d 310 (S.D.N.Y. 2007).

Defendant Does Not Deny Commercial Exploitation of Plaintiff's Likeness
30. To amplify the affirmative defenses that are contained in the motion to dismiss (Dkt.
151), the Defendant admits to the commercial exploitation of the Plaintiff's likeness and image.
For example, “ Sweigert’s ongoing and deliberate disruption of Defendant's business ...” (pg.
13).
31. In the same manner the Defendant has abused imagery of NATAS, leading to a related
lawsuit, the Defendant claims he can use the Plaintif? s image tn “political cartoons” for parody.
“Defendant's art form is digital photography,” (pg. 12). Defendant claims privilege under
“section 107 of the copyright act as parody”.
32. The issues here are not related to copyrights, but the unauthorized use of an individual’s
likeness, name, image, characteristics, etc. in a commercial setting (advertisement in disguise),
33. The Court will recall that the Plaintiff's likeness is used in conjunction with reprehensible
characterizations, such as: “wife swapper”, “dead beat dad’, “stalker”, “schizophrenic”, “social
engineer’, “abandoned special needs child”, etc. In Thompson y. Close-Up, Inc., 277 AD 848 —
NY: Appellate Div., Ist Dept. 1950, a publication of a photograph did not fall within exceptions
to Civil Rights Law §§ 50 or 51 where plaintiffs had no connection to dope peddling, which was
the subject of defendant’s article.
34. Similarly, in Metzger v. Dell Pub. Co., 207 Mise. 182 —NY: Supreme Court, New York
1955, plaintiffs succeeded on an allegation of unauthorized use of their portrait for the purposes
of trade, where they were photographed by defendant’s while standing on the street in Brooklyn.

The picture was one of several taken and which were used as “local color” in connection with a

14

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 15 of 18

story, entitled “Gang-Boy,” published in defendant’s magazine. The photograph did not identify
plaintiffs by name. However, The court ruled it an invasion of privacy, saying: “the fact that it is
legitimate to discuss the existence of gangs and gangsters does not make it legitimate to drag
these plaintiffs into the discussion.”

35, The Court will recall that the CSTT podcasts are nothing more than commercial
solicitations to encourage viewers to become paid subscribers on the PATREON and
SubesribeStar pay-wall credit card processing services. Use for “advertising purposes” is
defined as solicitation for patronage, mtended to promote the sale of some collateral commodity
or service (Davis v. High Soc. Mag., 90 AD 2d 374 — NY: Appellate Div., 2nd Dept. 1982).

36. An advertisement in disguise constitutes commercial use. The newsworthy and public
concern exemption does not apply where the unauthorized images appear in the media under the
guise of news items, when its sole purpose is to promote sales. See for example, Beverley v.
WOMEN’S MED CTR., 78 NY 2d 745 —NY: Court of Appeals 1991 (the producer and
distributor of a calendar with a picture of the plaintiff used to promote defendant’s medical
center were not entitled to First Amendment protection on the basis of newsworthiness or public
concem around theme of women’s progress, where the calendar was clearly designed to

advertise the medical center).

CONCLUSION

The Defendant profits from the open-ended smearing of the Plaintiff as a new character in the
CSTT “counter lawfare” soap opera. The Defendant continues to be compensated richly by
soliciting contributions to his legal defense fund. The Defendant continues to engage in

continuous tortious behavior to prolong this lawsuit with the predicted reaction of more

i5

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 16 of 18

pleadings to supplement the record. The Defendant is not financially harmed by any of this

activity, to the contrary, he enjoys and profits from it.

The Defendant’s tardy pleading papers do not defeat the Plaintiff's motion to dismiss. Rather
they reveal the true motives of the Defendant to drag these proceedings on with continuous open-
ended social media smears. This Court, in the exercise of judicial economy, should ignore these
pleading papers filled with conclusory, ambiguous, and vague complaints and insinuations.
Apart from the name calling and insulting slurs about “wife swapping”, the Defendant offers no

legal arguments to justify his positions, except for “section 107 of the copyright law”.

DF oH

'  D. G. SWEIGERT,
GENERAL DELIVERY
ROUGH AND READY, CA 95975

(9-3. 206

16

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 162 Filed 11/04/20 Page 17 of 18

CERTIFICATE OF SERVICE
IT HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on trod day of October via prepaid First Class U.S. Mail. So sworn

under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, #200

U.S. District Court

500 Pear! Street

New York, New York 10007-1312

YC.Suy

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

 

17

 

 

 
 

 

Capeudo] Gu6108G5 SdhiGeBEdtnsdd eaument dasa

eRe Sys...

sof ALAC odSey hGd mb; ABGaysSuGleriR e oq xew osnsih

 

“STUSWCIYS Mle AWOL Gulpuas Ul asm cy AJa}0s paplAcid 51 PUE .2214185 |350d “S'T) e4y Jo Ayadold 243 5) BulG

-

 

 

 

Lec | |

| ZIEI-LOOOT AACA MON WAOA MON
399.48 [189d 00S

JANOD IMWSIG "S'N

007# “AOIAAO AS OUd

i

2 a5 ‘OL .

58 !
1

AD

- 2 i
= = i
¥s |
a a

 

b4O'XOG//0U@)aInOU-UOloOds>
$£6$6 VO ‘AGFAa ANY HONON
AUYWATTAC TRXINAD

OD ‘LATDTAMS ‘DO -G

/

 

| - mou

 

ey, |
GaYINOAY FOVLSO.” |

avy LWTd
TIVIN ALO,

 

 

"@POD YD ay} UEDS

dndla/Woo'sasn . zsh 6X2/LZL:d0 ¥LOOOOLOOOO0Sd

~~ SININ

Aluo 3159W0d »

‘dnd efeyseg "Ppauinbos oq Aew joqe| UoneuE|Oep
OG} SINPOYOS OL SWOJSNO B ‘APEUOHEWOIUI POSN USUAA »

*@U]JUO Salddns JOPUC =
* SIQEBAG dn yolga

"AQUP ner TEUJOIUY POY]

26 GEre GOGO S6Ee SvlS SOS6

owe 95 x2 | HIIIMN MIM |

YMASINN @ONINOVaL SdSN

#109)

och

. | zo oer TO

ie l-2000 AN OA MON IW

L$ WW¥dd 00S

og/eo/th zAWO AYSANAC daLoadxA

SG, feuonewezut

WDIOWHL Sdsne=

ais Wd

 

@AVG- é TW ALOnd

———_—_—_—_—_—__——

 

 

AP AOA ag

a: : . .
he ds

 

 

  

 

 

 
